Opinion of the Court by
Judge Williams:
As Black owed Thurmond on notes, when he rendered the professional services established by the evidence, the value of those services should be applied to the payment of said debts, regardless of the statute of limitations set up by appellant to appellee’s set-off and counter claim. But as the statute of limitations does bar a recovery on appellee’s set-off, no judgment should be rendered in his behalf thereon.
The judgment being in accordance with these views, it is affirmed, both on the original and cross appeal.